EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mingji Jin (Reg. No. 69,674) on 30 June 2022 followed by confirmation of the claim language on 1 July 2022. 

The application has been amended as follows: 

Please amend claim 32 as follows

32. (Currently Amended) An intermediate file processing client, comprising:
a memory storing a set of instructions; and
a processor configured to execute the set of instructions to:
send, to a cluster management client, a message of writing an intermediate file to a first server, so that the cluster management client requests a second server to create cluster information of the intermediate file;
receive the cluster information returned by the cluster management client, wherein the cluster information includes a priority level and an expiration time;
send, to the first server, a request of writing the intermediate file, the request including the cluster information, and the first server verifies the cluster information; and
write the intermediate file to the first server after the cluster information is successfully verified by the first server, so that the intermediate file is written by the first server according to a local disk load and the priority level of the cluster information,
wherein the expiration time of the cluster information is updated at an interval of a preset time length, based on a request for extending the expiration time of the cluster information that is periodically sent to the second server, to extend the life cycle of the cluster information.
 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Applicant’s REMARKS from March 25, 2022 are persuasive. The following limitations in independent claim 1 including: “receiving, from a first client, a message of writing an intermediate file to a first server; requesting a second server to create cluster information of the intermediate file; receiving the cluster information returned by the second server after the cluster information is created, wherein the cluster information comprises a priority level and an expiration time; … updating the expiration time of the cluster information at an interval of a preset time length, by periodically sending a request for extending the expiration time of the cluster information to the second server, to extend the life cycle of the cluster information, wherein the intermediate file is uploaded to the first server by the first client, so that the intermediate file is written by the first server according to a local disk load and the priority level of the cluster information” in addition to the other limitations in the claim are neither anticipated nor obvious over the prior art on record. Therefore, the claim is allowed. Claims 5, 9, 15, 16, 18, 22, 26, 32, 33, 35, 36, 40, 44, 50 and 51 are substantially similar to claim 1 and are also allowed. The dependent claims are allowed at least based on their dependency from allowed claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANNAN SHANMUGASUNDARAM whose telephone number is (571)270-7763.  The examiner can normally be reached on M-F 9:00 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KANNAN SHANMUGASUNDARAM/Primary Examiner, Art Unit 2158